Citation Nr: 1760985	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Navy from March 1952 to March 1956.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and St. Louis, Missouri, respectively.  Jurisdiction has transferred to the RO in St. Louis, Missouri.  A hearing has not been requested.  

A December 2015 rating decision granted service connection for peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities, hearing loss, and residuals of a right foot scar.  Therefore, those issues are not before the Board.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of tinnitus.  

2.  The Veteran's service-connected disabilities alone are not of sufficient severity to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection
	
Service connection is also available on a direct basis.  Direct service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

These three elements are satisfied with regard to the Veteran's tinnitus.  The first element is satisfied, in that the Veteran has stated that he experiences ringing in the ears.  The Veteran is competent to report tinnitus because it is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The second element is also satisfied, in that the Veteran's military occupation specialty is consistent with exposure to loud noise, and the Veteran has testified that he worked with large guns aboard the U.S.S. Los Angeles.  See December 2015 rating decision.  

The third element is also satisfied.  In December 2015, the RO granted the Veteran service connection for hearing loss, noting that the Veteran had experienced "acoustic trauma during service, and that his "hearing loss has been linked to that acoustic trauma."  A November 2015 VA examiner opines that "[h]earing loss and tinnitus can occur together or separately" and "may have a common cause."  Based on these pieces of evidence, the Board will give the Veteran the benefit of the doubt and conclude that it is at least as likely as not that the Veteran's tinnitus is related to his in-service acoustic trauma.  This satisfies the nexus element of service connection.  As all of the elements of service connection are satisfied, the Veteran is entitled to prevail on his claim.  

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).  Ordinarily, the Board will consider remanding a claim of TDIU for further development where, as here, there has been a favorable decision on a claim for service connection but no rating has been assigned.  In the present case, however, there is no indication that the Board's grant of service connection for the Veteran's tinnitus will result in a rating in excess of 10 percent, which is the maximum schedular rating for this disorder.  There is also no indication that the Veteran's tinnitus affects employability.  See November 2015 VA audiological examination.  As the Veteran will therefore not be prejudiced by a decision on the record, the Board will decide the Veteran's claim for TDIU without first requiring re-adjudication by the RO after assignment of a 10 percent rating for tinnitus.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not the same as substantially gainful employment.  In reaching such a determination, the central inquiry is directed at "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From January 13, 2010, the Veteran's service-connected disabilities are unspecified as trauma disorder at 50 percent, peripheral neuropathy of the left upper extremity (residuals of a cold injury) at 20 percent, peripheral neuropathy of the right upper extremity (residuals of a cold injury) at 10 percent, peripheral neuropathy of the left lower extremity (residuals of a cold injury) at 10 percent, peripheral neuropathy of the right lower extremity (residuals of a cold injury) at 10 percent, degenerative joint disease of the left knee at 10 percent, metatarsalgia of the left forefoot at 10 percent, tinnitus at 10 percent, bilateral hearing loss at 0 percent, and right foot scar at 0 percent with a combined rating of 80 percent.  From January 13, 2010, the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred one year prior to the claim, the increase is effective as of the date the increase is "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); 38 C.F.R. § 3.400(o); Dalton, 21 Vet. App. at 31-32.

The Veteran filed a claim for TDIU on January 6, 2016.  In light of the Dalton and the provisions cited above, the Board will consider evidence within the one-year period preceding the date of receipt of a claim for TDIU.

The weight of the evidence is against a finding that the Veteran's service-connected disabilities alone are of sufficient severity to preclude substantially gainful employment.  VA examiners have consistently opined that the Veteran's service-connected disorders do not individually impact the Veteran's ability to work.  A September 2017 cold injury residuals examination states that the Veteran's neurological disorders affect balance, but not his ability to work.  Five separate VA examinations conducted in September 2015 indicate that the Veteran's cold injures, foot injuries, peripheral nerve conditions, right foot scars, hearing loss, and tinnitus do not impact his ability to work.  This weight of this evidence is against a finding of entitlement to TDIU. 

The April 2016 VA psychology examination is consistent with this conclusion.  That examiner indicates that the Veteran has "unspecified trauma disorder" but that his "symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner further notes that the Veteran worked for a chemical company for 38 years, retiring in 1996.  Other records indicate that he was a supervisor.  See February 2016 employment information form.  The April 2016 VA examiner further notes that after his retirement, the Veteran spent the next 14 years working part-time as a Marshall at a golf course.  According to the examiner, the Veteran "stopped working at the golf course due to the fact that he and his wife relocated to a different area" and "denied any difficulties while working at the golf course."  The evidence contained in the June 2016 VA psychology examination weighs against a finding that the Veteran's current unemployment is solely the result of service-connected disabilities.  

The Board further notes that according to a May 2017 VA medical note, the Veteran can shop, drive, prepare food, manage finances, and generally maintain his house without further assistance.  A December 2015 VA psychology note records the Veteran as saying: "I like to socialize."  Consistent with this, VA psychological records indicate that he is an active participant in group therapy and sincerely enjoys interacting with his fellow Veterans.  In other words, the Veteran maintains the ability to perform basic life tasks without supervision and enjoys interacting with others.  The weight of this evidence is also against a finding of entitlement to TDIU.  

In reaching these statements, the Board has considered the Veteran's lay statements, including that he believes he is disabled because of his service-connected disabilities and that he experiences chronic pain in his right foot.  The Veteran is also competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, even when considering this evidence, the greater weight of the medical evidence is against a finding that the Veteran's service-connected disabilities alone preclude substantially gainful employment.  






ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


